Title: To Thomas Jefferson from the Board of War, [5? February 1780]
From: Board of War
To: Jefferson, Thomas



[5? February 1780]

A plan for new modelling the Quarter Masters department in this State.
The Quarter Master General, taken from the Line, to draw three rations four forages and receive six hundred dollars ⅌ month in Addition to his pay in the Line, be allowed the use of three public horses.
Two assistant Quarter Master Generals to draw each one ration two forages and receive four hundred Dollars ⅌ month equivalent the pay and privileges of a Major in the Line.
Each regiment or Corps to have a Quarter Master from the Line, who shall be forage master to the same and to receive two hundred Dollars monthly in Addition to his pay in the Line and that such Regimental quarter Master be allowed one or more quarter Master Serjeants to Assist him, each to have an Additional pay of thirty Dollars ⅌ month.
All the Waggons and horses assigned to each Garrison or Corps  to be under the immediate direction and care of the quarter Master for the same. One Waggon master and one horse master be appointed under the immediate direction of the Quarter Master General as exigencies may require. The Waggon Master to draw one ration and receive two hundred Dollars ⅌ month and the horse master one ration and one hundred and fifty Dollars ⅌ month. One Deputy Quarter Master General be appointed to reside at Richmond to draw one ration two forages and receive four hundred Dollars ⅌ month, Equal the Assistants above and to be allowed an Assistant to receive two hundred Dollars monthly and to draw one ration. That all persons in the Quarter Masters department when called on public Business from their respective Stations, be furnished with a horse, and reasonable expences paid them. Assistant Quarter Master Generals’ deputies and regimental Quarter Masters be Allowed a horse and forage also, the Waggon and horse master to be allowed the same. All appointments in the Quarter Masters department to be made by the Quarter Master General and the persons so appointed to be responsible to him for their conduct.

Jas. Innes
Jas Barron


In Council Feb. 5th. 1780. Approved.
Th: Jefferson

